Citation Nr: 0017004	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  94-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for frostbite residuals 
of the arms, hands, and/or legs.

2.  Entitlement to service connection for headaches, 
including as secondary to service-connected residuals of a 
fracture of the left mandible.


REPRESENTATION

Appellant represented by:	Gary D. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1966.

The current appeal arose from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for headaches.

The veteran presented oral testimony before a Hearing Officer 
at the RO in October 1994, a transcript of which has been 
associated with the claims file.

In February 1995 the RO affirmed the determination previously 
entered, and denied entitlement to service connection for 
frostbite residuals of the arms, hands, and legs.

In July 1996 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions, to include consideration of the claim of entitlement 
to service connection for headaches as secondary to the 
service-connected residuals of a fracture of the left 
mandible.

In October 1998 the RO affirmed the denials of entitlement to 
service connection for headaches and frostbite residuals of 
the arms, hands and legs, and denied entitlement to service 
connection for headaches as secondary to service-connected 
residuals of a fracture of the left mandible.






In March 2000 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
frostbite residuals of the arms, hands, and/or legs is not 
supported by cognizable evidence showing that it is plausible 
or capable of substantiation.

2.  The claim of entitlement to service connection for 
headaches including as secondary to service-connected 
residuals of a fracture of the left mandible is not supported 
by cognizable evidence showing that it is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
frostbite residuals of the arms, hands, and legs is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
headaches including as secondary to the appellant's service-
connected residuals of a fractured left mandible is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for 
frostbite residuals of the arms, hands, 
and/or legs.

Factual Background

The appellant's service medical records reflect that he did 
not make any relevant complaints at his June 1963 enlistment 
physical examination.  Pertinent physical examination was 
normal.

The appellant, in November 1965, was seen for a "cold 
injury" to his feet.  He alleged that he had been exposed to 
"extreme cold" for two days as a tank driver during field 
exercises.  He underwent surgical observation of his feet, 
and no disease was found.  

The appellant did not advance any relevant complaints for the 
remainder of his active duty period, a span of several 
months.  

The appellant had a separation physical examination in March 
1966.  At that time, he did not have any pertinent 
complaints.  In fact, he stated then that his health was 
good.  Physical examination of the arms, hands, and legs was 
normal.

In June 1992, twenty-two (22) years after his discharge, the 
appellant submitted a claim for compensation for frozen legs, 
hands, and arms while in service in 1965.

The appellant was afforded VA treatment in 1993.

In February 1993 the appellant complained of numbness and 
cramping in his bilateral lower extremities for a number of 
years.  He said that he had calf cramps and a variety of 
other complaints.  Physical examination disclosed trophic 
changes in the feet.  Diagnoses including probable 
claudication were offered.

In July 1993 it was determined that there was actually no 
evidence of claudication.

The appellant spoke of pain and numbness in both his legs and 
hands for two (2) years, not a number of years.  The 
assessment was that of questionable neuropathic pain.

The appellant, in his December 1993 Notice of Disagreement, 
asserted that he had been hospitalized for thirty-five (35) 
days following his in-service "cold injury."  Further, he 
maintained subsequent treatment for "frostbite" at the same 
hospital later in service.

In his March 1994 substantive appeal, the appellant alleged 
that he had been treated for his feet and hands while in 
service in November 1965.  He did not refer to treatment for 
his arms or legs.  Since his separation, the appellant 
maintained that he has been suffering from numbness of the 
hands and feet, and pain in his feet and legs; he added that 
his fingertips turn yellow at times.  The appellant alleged 
that a VA physician had told him that his "disability" is 
the result of his "cold injury" in service.

Private medical records reveal that, in June 1994, the 
appellant sought treatment/evaluation, but did not talk about 
any frostbite residuals.  Physical examination of the 
extremities was normal at this time.

The appellant was afforded an RO hearing in October 1994.  
This time, he declared that he had been out on field 
exercises for a period of thirty (30) days in November 1965, 
and that he had been without heat in his tank for ten (10) 
days.  He testified that he had complained about his "legs, 
hands, and things" at that point; he was not specific about 
his feet.  The appellant's current complaints consisted of 
pain during cold weather - problems with his "hands and 
things" during cold weather.  He reported treatment for his 
legs for a year.  Transcript, October 1994.

In November 1994, the appellant was afforded VA examination.

At his arteries/veins examination, the VA examiner noted 
that, other than that service medical record regarding the 
"cold injury" related above, he could not see any other 
relevant treatment or evaluation during the appellant's 
active duty period.  The appellant addressed a number of 
current complaints at the examination, but admitted that he 
really did not experience any pertinent problems during 
summertime.

Findings in November 1994 included no significant skin 
lesions of the hands, though they were "somewhat" cold to 
the touch; additionally, there was some "slight" decrease 
to pinprick in the hands.  It was noted that the appellant 
manifested good strength in the hands.  His feet were 
recorded as "quite" cold, with the examiner not being able 
to feel definite pedal pulses.  Pinprick and vibratory 
sensation in the feet was also "perhaps slightly" 
decreased.

The diagnosis at issue in November 1994 was "[f]rostbite 
hands, arms, legs, and feet claimed by veteran with residual 
complaint of numbness and aching sensation in the hands and 
feet during cold weather."  The VA physician continued, 
"Neurological examination reveals some mild sensory 
changes."

At the November 1994 VA joints examination, the appellant 
contended that he had frostbite of the hands and legs while 
in the military.  As on earlier occasions, he did not refer 
to his arms.  The appellant reported this time that he was on 
a fifteen-day (15) field exercise and had no heat in his 
tank; he did not pinpoint how long his tank was without heat.  
He insisted that "he probably lost consciousness from the 
cold and had numbness of his hands and feet."  Then he 
remarked that "he was unconscious [sic] on [hospital] 
admission," and "only realized he was hospitalized when he 
regained consciousness."  The appellant claimed that he had 
peeling skin of the feet for several years post-discharge, 
and that presently, his feet become numb and are sensitive to 
cold weather.

Physical examination during the joints examination 
established that there was "no obvious abnormality" of the 
hands or feet.  The appellant displayed full function of the 
finger joints and a bilateral "normally strong" hand grasp.  

As to the left foot, the only one exposed at that time (there 
was a recent fracture of the right ankle), no abnormality was 
viewed.  The appellant exhibited full range-of-motion.  There 
was some dryness of the left foot skin, but "otherwise his 
circulation appears to be normal."  

The November 1994 VA joints examiner likewise pointed out 
that only one service medical record of the appellant's 
contained any reference to "possible cold damage," about 
which he elaborated that "no disease was found" (to the 
feet).  A diagnosis was not listed on this examination 
report.

This case, as noted above, initially reached the Board in 
July 1996.  It was at that time remanded to the RO for 
additional development.

VA medical records from late-1994 and 1995 were obtained by 
the RO.  These records do not concern frostbite residuals.

In September 1996, the appellant was scheduled for a VA hand, 
thumb, and fingers examination.  He introduced some present 
complaints.  He said that his legs feel weak and numb, 
especially in cold weather, and cited some claudication in 
the calves on prolonged standing or walking.  The September 
1996 VA examiner's diagnosis was "[r]esiduals frost bite 
hands, feet, arms, and legs, claimed by veteran, no 
documentary records in military service file and no specific 
findings on present examination to establish this 
diagnosis."  Instead, the VA specialist felt that the 
appellant had "[p]robable peripheral vascular disease 
(arteriosclerosis) resulting in . . . physical complaints."

Additional VA and private medical records were entered into 
evidence.  None of these records contain any evidence or 
findings of frostbite residuals.  There was an isolated 
notation that by history the veteran experienced frostbite of 
the feet and such comment was absent any clinical findings.




Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for a disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
actually incurred in service.  38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is needed to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  




In general, lay witnesses such as the appellant are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time.  
Issues involving medical causation, onset, etiology, and 
diagnosis require competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A claimant must present evidence of a well-grounded claim.  
That is, a plausible claim, one which is either meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim must 
be supported by evidence, not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. § 
5107(a).

In determining whether a claim is well-grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or the fact asserted is beyond the 
competence of the person making that assertion.  King v. 
Brown, 
5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be afforded the claimant.  
38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).




Analysis

Before reaching the merits of the veteran's claim, the 
threshold question which must be presented is whether the 
veteran has presented evidence that his claim of service 
connection for frostbite residuals is well-grounded.  Murphy 
v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Again, a well-grounded claim is a 
plausible claim, meritorious on its own or capable of 
substantiation.  Id, 1 Vet. App. at 81.  An allegation alone 
is not sufficient.  The veteran must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay, evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. at 504, 506; see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).

The second and third Caluza elements can be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay, evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v. Brown, 
8 Vet. App. 69, 75 (1995).

In the instant case, the veteran contends that he suffered 
"cold injuries" to his arms, hands, and legs while in 
service, and that as a consequence, he presently has 
frostbite residuals to those parts of his body.  The Board 
initially points out that the appellant has not been 
consistent in his reporting of the incident in question, as 
related above.

The evidentiary record in this regard is simply not 
supportive of the veteran's contentions in the manner that he 
has presented them.  

The appellant's service medical records document a "cold 
injury" to only his feet, not arms, hands, or legs, in 
November 1965.  Moreover, it was determined at that time that 
there was no disease due to the cold weather exposure.  So no 
disability to any pertinent body part was incurred at that 
time.

Furthermore, during the remainder of the appellant's active 
service, he did not once complain about his arms, hands, or 
legs.  That is a period of time of several months.  

The appellant's separation physical examination records 
additionally do not demonstrate an abnormality of the arms, 
hands, or legs.  In fact, the appellant then declared that he 
was in good health.

It therefore cannot be said that there was any kind of 
frostbite disease or disorder, or residuals, while in 
military service.

That conclusion is bolstered by the fact that the record here 
does not demonstrate any documented continuity of 
symptomatology following discharge.  The appellant did not 
pursue any medical treatment for his arms, hands, or legs at 
any point near to his point of separation.  Instead, some 
initial post-service treatment dates to 1993, roughly twenty-
seven (27) years after his separation.  It stands to reason 
that had the appellant truly suffered frostbite during his 
active duty period, he would have gone for some treatment or 
evaluation much sooner in time.

And it was not until June 1992, in excess of twenty-six (26) 
years following his separation, that the appellant filed his 
initial claim for compensation.  It likewise stands to reason 
that had the appellant truly suffered frostbite during 
service and therefore had frostbite residuals, he would have 
filed a claim for compensation for his arms, hands, and legs 
much earlier in time.

None of the appellant's private or VA post-service 
treatment/evaluation records, furthermore, connect the 
current state of his health to his active duty period, 
including the cited "cold injury."  To be sure, they do not 
establish any current frostbite residuals.

The appellant's November 1994 arteries/veins examiner 
basically just reported his contentions.  The VA specialist 
did not hold that he has current frostbite residuals.  Some 
mild sensory changes were reported.  However, such changes 
were not in the least bit determined to reflect frostbite 
residuals or the like.

The appellant was also scheduled for a VA joints examination 
in November 1994.  That examiner essentially held that there 
were no current relevant abnormalities.

Perhaps most importantly, the appellant's September 1996 VA 
examiner expressly found that there were "no specific 
findings on present examination to establish [frostbite 
residuals]."  Rather, the specialist believed that the 
appellant's current complaints were attributable to another 
disease.

The Board stresses that the appellant's own lay opinion 
wherein he purports to link his in-service symptomatology and 
post-service health is an inadequate basis upon which to find 
this claim as well-grounded.  Espiritu, King.  

Accordingly, as a well-grounded claim must be supported by 
competent medical evidence and not merely allegations, 
Tirpak, the appellant's claim for service connection for 
frostbite residuals must be denied as not well-grounded.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for frostbite residuals.  38 U.S.C.A. § 5103(a) (West 1991); 
see Robinette v. Brown, 8 Vet. App. at 77-8 (1995); see also 
Isenhart v. Derwinski, 
3 Vet.App.177, 179-80 (1992) (VA has a duty to advise 
claimant of evidence required to complete application).  The 
appellant has not offered the existence of any post-service 
or in-service medical evidence that has not already been 
requested and/or obtained which would serve to render this 
claim as well-grounded.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 
(Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for frostbite residuals is not well-grounded, the doctrine of 
reasonable doubt is not applicable.


Entitlement to service connection for 
headaches including as secondary to 
service-connected residuals of a fracture 
of the left mandible.

Factual Background

The appellant's service medical records reflect that he did 
not complain about headaches at his June 1963 enlistment 
physical examination.  Pertinent physical examination was 
normal, and there was no diagnosis.

The appellant's service medical records do not reveal any 
complaints as to headaches, including after his broken jaw 
injury.

The appellant had a separation physical examination in March 
1966.  At that time, he did not have any pertinent 
complaints.  Indeed, he stated then that his health was good.  
Physical examination of the head was normal, and as before, a 
relevant diagnosis was not made.

In June 1992, twenty-two (22) years after his discharge, the 
appellant submitted a claim for compensation for frozen legs, 
hands, and arms while in service in 1965.  It was not until 
December 1993, approximately a year-and-a-half later, that he 
filed a claim for compensation for headaches.

The appellant was afforded some VA treatment in 1993.  

He mostly did not speak about headaches during this 
treatment.  However, in December 1993, the appellant alleged 
constant headaches for a period of two (2) weeks; he said 
that the headaches were more right than left frontal 
headaches.  The appellant, on physical examination, was found 
to have marked tenderness of the sinuses, right greater than 
left, as well as bilateral nasal congestion.  The VA 
physician's pertinent impression was that of right frontal 
sinusitis.  Headaches were not diagnosed.

In his March 1994 Notice of Disagreement, the appellant 
argued that his headaches are the product of his fractured 
jaw.  He reported that he could not wear a helmet while in 
service because it caused him headaches.

A series of private medical records and statement(s) were 
secured by the RO.  

Such records do not demonstrate any complaints regarding, or 
findings or diagnoses about, headaches.

The appellant, at his October 1994 hearing, testified to 
recent treatment for headaches.  He again urged that his 
headaches are due to his jaw fracture.  Transcript, October 
1994.

VA examinations conducted in November 1994 did not concern 
the appellant's head nor headaches.

As related above, this case initially came to the Board in 
July 1996.  It was remanded to the RO for additional 
development at that time, including a VA examination 
concerning the etiology of headaches.

As noted, VA medical records from late-1994 and 1995 were 
procured by the RO.  

These records do not address headaches at all.

In September 1996, the appellant was scheduled for relevant 
VA examination.  He told his VA examiner that, while in 
service, he had sustained trauma to the face, resulting in a 
fractured left mandible.  He claimed frequent headaches at 
the present time.  Two diagnoses were made in September 1996.  
They were status post- mandible fracture without residuals 
and "[p]robably no relation between [headaches] and mandible 
[fracture]."

Some private medical records were entered into evidence post-
examination.  

None of these records contain a diagnosis of headaches.

The Board observes that a computerized tomographic scan (CT) 
of the head was performed in June 1996.  

Some sinus disease was reported at this time.  However, 
nothing concerning the appellant's head was found or related.

In 1999, additional private medical records were received by 
the RO.  

These records do not speak to headaches in the least.

Similarly, VA treatment/evaluation records from 1993 to 1997 
do not discuss anything as to headaches despite there being 
other substantial treatment.

Again, the Board points out that the RO attempted to obtain 
the appellant's Social Security Administration records in 
1999, but was unsuccessful.  The Social Security 
Administration did not make available any records to the RO.

A host of VA treatment/evaluation records were acquired by 
the RO.  

The appellant underwent a number of "mini-examinations" 
during his November 1994 admission.  Upon hospital admission, 
the appellant alleged headaches, but only for a two-year (2) 
period; he did not reference suffering headaches any earlier 
than that.  At another appointment in November 1994, the 
appellant asserted "chronic" headaches.

In September 1997, in addition to claiming having been in the 
Vietnam War, the appellant cited migraine headaches.

The appellant underwent a brief physical examination in 
September 1997.  Neurological evaluation was normal then.

There was another physical examination in September 1997.  
The appellant's head, ears, eyes, nose, and throat were 
listed as normal, and neurological evaluation was again held 
to be normal.

Finally, the RO procured one last set of "mixed" medical 
records.

The appellant advanced a plethora of complaints in February 
1999, including a stuffy head.  He did not expressly complain 
about headaches, though.  Additionally, examination of the 
appellant's head did not yield any findings regarding 
headaches.

In October 1999, there were remarks regarding the appellant's 
past medical history, among them migraine headaches.  The 
appellant did not relate for how long he had been suffering 
from this alleged condition.  An assessment of headaches of 
questionable etiology was recorded.  Such assessment was not 
associated with his service-connected left mandible fracture 
residuals.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for a disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
actually incurred in service.  38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is needed to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical causation, onset, 
etiology, and diagnosis require competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310 (1999).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by a service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991), and 
38 C.F.R. § 3.310(a) (1999), when aggravation of a veteran's 
nonservice-connected disorder is proximately due, to or the 
result of, a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1999).

A claimant must present evidence of a well-grounded claim.  
That is, a plausible claim, one which is either meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim must 
be supported by evidence, not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. § 
5107(a).




In determining whether a claim is well-grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or the fact asserted is beyond the 
competence of the person making that assertion.  King v. 
Brown, 
5 Vet. App. 19, 21 (1993).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

The Court has held that if an appellant fails to submit a 
well-grounded claim, VA is under no duty to assist the 
claimant in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be afforded the claimant.  
38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).



Analysis

Before reaching the merits of the veteran's claim, the 
threshold question which must be presented is whether he has 
presented evidence that his claim of service connection for 
headaches is well-grounded.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Again, a well-grounded claim is a 
plausible claim, meritorious on its own or capable of 
substantiation.  Id, 1 Vet. App. at 81.  

An allegation alone is not sufficient; the veteran must 
submit evidence in support of his claim that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 
2 Vet. App. 609 (1992).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay, evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. at 504, 506; see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).

The second and third Caluza elements can be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay, evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v. Brown, 
8 Vet. App. 69, 75 (1995).

In the instant case, the veteran contends that his current 
headaches are the result of his service-connected left 
mandible residuals - that the jaw injury he suffered while on 
active duty is wholly responsible for his headaches.  The 
Board initially notes that the appellant has not been 
consistent in his reporting as to his headaches, as related 
above.

The evidentiary record is simply not supportive of the 
veteran's contentions in the manner that he has given them.  
So there is no foundation for a grant of service connection 
on a direct basis or a secondary service connection basis, or 
for compensation as the result of Allen v. Brown, 7 Vet. 
App. 439 (1995). 

The appellant's service medical records do not establish 
complaints regarding headaches during active duty.  That is 
true even after his in-service fight and subsequent jaw 
fracture.

Furthermore, the appellant's separation physical examination 
records additionally do not demonstrate head or headaches 
problem.  In fact, the appellant declared at that time that 
he was in good health.

It therefore cannot be said that the appellant was plagued by 
any kind of chronic headache disability while he was in the 
military.

That conclusion is bolstered by the fact that the record here 
does not reveal any documented continuity of symptomatology 
following discharge.  The appellant did not pursue any 
medical treatment for headaches at any point near to his 
separation.  Instead, some initial post-service treatment 
dates to late-1993, roughly twenty-seven (27) years after his 
separation.  To go further, the appellant then reported 
headaches for a total period of two (2) weeks - not 
consistently or anywhere near consistently following his jaw 
injury; and the evidentiary record shows that the VA 
treatment which the appellant received in late-1993 turned 
out to be for sinusitis.  It certainly stands to reason that 
had the appellant truly begun experiencing headaches during 
his active duty period, or shortly thereafter, he would have 
gone for some treatment or evaluation much sooner in time.

And it was not until December 1993, over twenty-seven (27) 
post-discharge, that the appellant filed a claim for 
compensation for headaches, wherein he alleged that he has 
headaches as the consequence of a broken jaw during service.  
There was that delay, moreover, even though the appellant 
filed his initial claim for compensation in June 1992.  

It likewise stands to reason that had the appellant truly 
suffered headaches during service or later as the result of 
his service-connected disability, he would have filed a claim 
for compensation for headaches much earlier in time; and at 
least at the same time as his initial claim for compensation.

None of the appellant's private or VA post-service 
treatment/evaluation records connect the current headaches to 
his active duty service or to his service-connected jaw 
disability, or demonstrate that the service-connected 
residuals of a left mandible fracture have aggravated or 
worsened any headaches.  See Wallin, 11 Vet. App. 509; 
Reiber, 7 Vet. App. 513; see also Allen, 7 Vet. App. 439.

It bears some repeating here of the details of the 
appellant's reporting concerning his headaches.  In December 
1993, the appellant said that he had had headaches for two 
(2) weeks.  During VA examination in November 1995, the 
appellant cited "intermittent" headaches over the years.  
The appellant, in September 1997, complained about migraine 
headaches, not headaches due to his service-connected 
disorder.  Migraine headaches, finally, were alleged during 
October 1999 treatment.  Again, nothing was revealed as to 
his jaw fracture residuals.

The appellant's November 1994 examination results surely do 
not advance his cause.  The pertinent diagnosis then was 
"[c]hronic headaches claimed by veteran, left frontal area 
for probably vascular, headaches mild and usually relieved by 
Ibuprofen."  Additionally, the November 1994 VA specialist 
did not relate a worsening or aggravation of the appellant's 
headaches caused by his service-connected jaw disability.

Perhaps most importantly, the appellant's September 1996 VA 
examiner could not tie his headaches to service or to his jaw 
fracture residuals, or find that such residuals were acting 
to aggravate his headaches.  The first diagnosis was 
"status/post mandible fracture without residuals." 
(emphasis added).  The second diagnosis, more precisely on 
point, was "[p]robably no relation between [headaches] and 
mandible [fracture]." (initial emphasis added).

Hence, any connection between the appellant's headaches and 
service-connected mandible was squarely discounted.  That is 
true for both secondary service connection and service 
connection on the basis of Allen.

The Board again emphasizes that the appellant's own lay 
opinion wherein he purports to link his current headaches to 
his service-connected mandible injury is an inadequate basis 
upon which to find this claim as well-grounded.  Espiritu, 
King.  

Accordingly, as a well-grounded claim must be supported by 
competent medical evidence and not merely allegations, 
Tirpak, the appellant's claim for service connection for 
headaches must be denied as not well-grounded; including on 
the basis of Allen consideration.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for headaches.  38 U.S.C.A. § 5103(a) (West 1991); see 
Robinette v. Brown, 8 Vet. App. at 77-8 (1995); see also 
Isenhart v. Derwinski, 
3 Vet.App.177, 179-80 (1992) (VA has a duty to advise 
claimant of evidence required to complete application).  The 
appellant has not proffered the existence of any post-service 
or in-service medical evidence that has not already been 
requested and/or obtained which would serve to render this 
claim well-grounded.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 
(Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for headaches 
is not well-grounded, the doctrine of reasonable doubt is not 
applicable.


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for frostbite residuals of 
the arms, hands, and/or legs, the appeal is denied.

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for headaches, the appeal 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

